Case 3:19-cv-00418-REP-RCY Document 1-6 Filed 06/05/19 Page 1 of 2 PageID# 22




               X                     \                \
                Case 3:19-cv-00418-REP-RCY Document 1-6 Filed 06/05/19 Page 2 of 2 PageID#    23
                                                                                      vvorK Assignmeni t-orm
               ViRGiNiA Department of corrections                                                                                                                   841 2FG 9-11
               Sussex 11 State Prison

rt ^      ;

          \             ,                                       WORK ASSIGNMENT FORM
Instructions'. * If the position is not advertised the work assignment form w ili be returned to the offender.* The offender must indicate his job choice
 and qualifications on this form and fon^'ard it directly to the Work Area Supervisor in the area of the advertised position. The Offender's assigned
 Counselor MUST verify his eligibility for the requested job using the criteria for jobs below. Completed forms will be forwarded to the appropriate Work
 Area Supervisor who will advise if the offender has been selected for hire. Approved work assignment fonns will be forwarded the Work coordinator to be
 processed. Disapproved fonns for offenders who are not eligible or not recommended for hire will be returned and not processed. Only the approved work
 assignment form dated 8/29 11 will be accepted. Ail other work assignment fonns will be returned and not processed.
 MO OFFENDERS MAY BEGIN WORKING UNTIL THE ENTIRE HIRING PROCESS HAS BEEN COMPLETED

 Section I(To be completed by the Offender)
 Inmate Name: UhurU 'Rows Number: \t3i5M5 Housing Unit/Cell 1D                                                                           Date:
 Current Job Assignment _JvL noe                                               Date Hired       tvJ/A
 Inmate is requesting assignment to(CHECK ONLY ONE ASSIGNMENT)if you are applying for a DCE Aide Position, please specify' what instructor.
                Inside HU Jobs                                                     Outside HU Jobs                                   I           DCE and Support
                    Housekeeping Unit                                           Food Service                                       ">/ Academic/ Vocational Aide
                  _ Pod Recreation                                              Laurxdry                                                 Law Library Clerk
                   _ Inmate Advisor                                             Grounds Maintenance,Yard Crew                            Re-entry Library Clerk
                    Unit Barber                                                 VCE Laundry Enterprise                                   Support Building Workers
                                                                                                                                                                         posrVi'on
                                                                                                                                          -fcr Accidemft Ai'A
 Has Position Been Advertised?                  Yes CD No If No,Return to Offender                                                        ms- eradUy

 Work Experience related to position applying for:            X Vio-Ve*v\y G.b b • Am                        good                                  vvien-Vor, <awol
                                                                           Eligibility Criteria For Jobs

                                                                  Support/Food ServiceA'ard/Laundrv/ Clerks                               Academic/ Vocational Aide
              Inside Housing Unit
                                                                            VCE- Laundry Enterprise
 1. Coinpliance with SUSP Rules                          1. Personal Incentive Level I Preference Given                         1. No 100 series infractions in past 24 months
 2. Cell and Grooming Compliance                         2. No 100 series infractions in past 24 months                         2. No 200 series infractions in past 12 months
 3; Infraction free for 6 months                         3. No 200 series infractions in past 12 months                         3. No 210 137 or 233 infraction in past 24 months
 4. Otherjob specific criteria may be used               4. No 210/137 or 233 infiaction in past 24 months                      4. No Escape History
                                                         5. No Escape History                                                   5. No Sex Offenders as DCE or VCE Aide
                                                         6. No sex offenses for Support Worker. Sex offenses will               6. Verified GED or High School Diploma
                                                            be reviewed on case by case basis in Laundry, Kitchen               7. Proven Past Experience in Vocational Trade
                                                            and VCE Laundry Enterprise                                          8. DCE Aide- Strong Math and Computer Skills
                                                         7. Verified GED or HS Diploma- VCE Laundry Enterprise
                                                         8. Otherjob specific criteria may be used

 Section EE                                 (To be completed by the Offender's Assigned Counselor)
 DRC                DRCI/                   mp:                              Jvledical Classification Code               Security Level ^ OCA- ESC Level
 TotalSentence              yrs        0      mos.             days Current Offense(s)_ Hhmiciditj                                               FireBrm.
        .^                                                          ^Escape/Fugitive History                                             OEFenderHasGED? LHYesUNo
 Most receiitcliarge^& dates: a.i6.iLo -^\fd                                                                 Verified by:

 Section III                                 (To be completed by the Work Area Supervisor)
 Recommended Position (tp^be filled out by and signed by Work Area Supervisor):
 Recommendation: [J'-^proval                       IZI Disapproval:                                             [H Job Transfer, Previous 1
 Work Cod?:                            SkHldLevel: Til'                     Gold Card Complete(. )                  Job Start Date:
 Signature                                                          — p..,.                                                              "n                               01?
 Zon rv                                   "^^Shief^Security Review                       (Outside Housii                   Work

       proved                      □ Disapproved: ^                    Signature

 Sectk^V                                     Program Assignment Reviewer (PAR)
  vrm,il \ppnv, :a|                I I f)isappro\ ,il:

       ina! completed fonu to ICR - Copies to Offender, Work                               ork Pro_.iram Coordinait>r (l i!e)

                                                                                            1 of I                                                             Revision Date: 3 '5 2015
